ORDER
Pursuant to Rule II, Section 6(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on October 30, 1998 to consider the report of the hearing panel of the. Board of Commissioners on Grievances and Discipline filed with the Supreme Court of Ohio on October 27, 1998.
Having considered the report of the hearing panel and the record in this proceeding to date, the five-judge commission hereby issues an interim order that the respondent cease and desist from posting, publishing, broadcasting, transmitting, or distributing any campaign literature and advertisements containing statements that were found by the hearing panel to be in violation of Canon 7 of the Code of Judicial Conduct. This interim order is issued based on the recommendation of the hearing panel. The commission acknowledges the respondent’s efforts to comply with the report and recommendations of the hearing panel, as evidenced by the certifications filed with the Board of Commissioners on Grievances and Discipline on October 27, 1998 and the five-judge commission on October 28,1998 and October 30,1998.
*1471The five-judge commission further orders that the parties may file written briefs not to exceed fifteen pages with the Clerk of the Supreme Court no later than November 13,1998. The parties may file reply briefs not to exceed ten pages no later than November 23, 1998. In addition to any other matters raised by the parties, the briefs shall address the issue of the complainant’s entitlement to reasonable and necessary attorney’s fees incurred by him in prosecuting this grievance. If fees are determined by the commission to be appropriate, additional documentation will be requested from the parties. Briefs shall be filed in the manner set forth in the Supreme Court’s order of October 27, 1998 appointing the five-judge commission with a copy served on opposing counsel.
BY ORDER OF THE COMMISSION.
Richard A. Dove
Secretary of the Commission
Dated: October 30,1998